FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JUL l ll 2Ul3
Cl€"k, U.S. District and
oANiEL ERIC coBBLE, § B°"k'"°t°y C°“"S
l
Piaintiff, )
)
v. ) Civil Action N0. _

) l?>~' lO 45
WILLIAM K. SUTER, er al_, )
)
Defendants. )
)

MEMoRANDUM oP1N1oN

Plaintiff brings this action against the Clerk of the Supreme Court of the United States,
among others, alleging that the defendants have obstructed and otherwise have interfered with

his efforts to file a petition for a writ of certiorari.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers. See In re Marin, 956 F.Zd
339, 340 (D.C. Cir.), cert. dem`ed, 506 U.S. 844 (1992). Furthermore, insofar as the plaintiff
demands compensatory damages, the defendants are absolutely immune from suit. The absolute
judicial immunity afforded to judges, see Sindram v. Suda, 986 F.Zd 1459, 1460 (D.C. Cir. 1993)
("Judges enjoy absolute judicial immunity from suits for money damages for all actions taken in
the judge’s judicial capacity, unless these actions are taken in the complete absence of all
jurisdiction."), extends to court clerks performing "tasks that are an integral part of the judicial

process." Id at 1460-6l.

The Court will grant the plaintiff’ s application to proceed z`rz forma pauperis and will

dismiss the complaint for failure to state a claim upon which relief can be granted. See 28 U.S.C.

§§ l9l5(e)(2)(B)(ii), l9l 5A(b)(l). An Order consistent with this Memorandum Opinion is

issued separately.

DATE; !C,/`;g,/@@\§ M 

llnite States District Judge